DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 and 16-19 are pending.
Claims 1-14 and 16-19 are rejected.
Claim 15 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2022 was considered by the examiner.

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive.
The declaration under 37 CFR 1.132 contains conclusory statements
that vitamin D compounds are especially difficult to crystallize, which are unsupported
by factual evidence showing that the particular vitamin D compounds disclosed therein
did not crystallize or were difficult to crystallize without unusual solvent mixtures and
conditions (see page 7 of the declaration filed June 29, 2021).  In addition, as will be shown in the rejection below the use of both ethyl acetate and hexane as suitable solvents for crystallization of vitamin D compounds was known prior to the instant invention.  Thus, there would have been a reasonable expectation of success in obtaining a crystalline form of the compound (22E)-(24R)-2-methylene-22-dehydro-1α,24,25- trihydroxy-19-nor-vitamin D3, as disclosed by DeLuca et al. using ethyl acetate and hexane as solvents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al.-655 (US 2014/0206655 A1) in view of Caira (“Crystalline Polymorphism of Organic Compounds”,  Topics in Current Chemistry, Vol. 198, 1998, pp. 163-208) and further in view of Bharucha et al. (US 3,168,535), Edwards et al. (WO 2011/002756 A2), DeLuca et al.-839 (US 8,420,839 B1), and Mei et al. (CN 103819379 A). 	
DeLuca et al.-655 disclose the compound (22E)-(24R)-2-methylene-22-dehydro-1α,24,25-trihydroxy-19-nor-vitamin D3 (WT-51) having the claimed formula (see paragraphs 0011 and 0032).  The compound WT-51 is disclosed as having utility for treating or preventing skin diseases, disorders, and conditions such as psoriasis in a subject in need thereof (see paragraphs 0014 and 0043).  The compound WT-51 is disclosed as having utility for treating or preventing a cell proliferative disease or disorder such as leukemia, colon cancer, breast cancer, skin cancer and prostate cancer in a subject in need thereof (see paragraphs 0015 and 0044).  The compound WT-51 is disclosed as having utility for treating or preventing an autoimmune disease or disorder such as multiple sclerosis, diabetes mellitus, lupus, host versus graft rejection, and rejection of transplants in a subject in need thereof (see paragraphs 0016 and 0045).  The compound WT-51 is disclosed as having utility for treating or preventing an inflammatory disease or disorder such as rheumatoid arthritis, asthmas, inflammatory bowel diseases, Crohn’s disease and ulcerative colitis in a subject in need thereof (see paragraphs 0017 and 0046).  The compound WT-51 is disclosed as having utility for treating or preventing obesity, inhibiting adipocyte differentiation, inhibiting SCD-1 gene transcription, and/or reducing body fat in a subject in need thereof (see paragraphs 0018 and 0047).  Formulations comprising  the compound WT-51 and a pharmaceutically acceptable carrier are suitably administered orally, parenterally, topically and nasally in a physically and chemically stable unit dose (see paragraphs 0055-0061).  The compound WT-51 was obtained as a mixture of diastereoisomers with WT-52 via purification using a gel Sep-Pack cartridge and the mixture was separated on HPLC  (see paragraph 0069).  Solvents used in the purification include ethyl acetate, 2-propanol and hexane.
DeLuca et al.-655 differ from the instant claimed invention in that DeLuca et al.-655 do not disclose a crystalline form of the compound (22E)-(24R)-2-methylene-22-dehydro-1α,24,25-trihydroxy-19-nor-vitamin D3 having the claimed formula or the claimed method of making the crystalline form.
Caira discloses that systematic investigation of a compound to determine whether it is prone to polymorphism, as well as the nature of the polymorphism, is routine practice in pharmaceutical pre-formulation studies (see the last paragraph on page 165; the last 2 paragraphs on page 191; and pages 192-193).  It is disclosed that demonstrating the absence of a tendency to polymorphism is not easy; most substance when investigated for a sufficiently long time will reveal more than one polymorph (see the first paragraph on page 166).  On page 191 it is taught that solubility and dissolution rate analyses are of vital importance for polymorphs and pseudopolymorphs of pharmaceutical relevance.  It is further taught that for a given drug, metastable polymorphs tend to have higher solubilities and faster dissolution rates than the stable polymorph.  When metastable forms are employed in solid dosage forms, they generally yield higher and earlier blood serum levels.  Thus, for potent drugs with a narrow therapeutic index, inadvertent use of a metastable polymorph in a tablet could result in patient death from overdose.   In vitro dissolution testing is therefore carried out routinely as part of the quality control of manufactured tablets and capsules.  Dissolution rates are invaluable for ensuring correct formulation of the drug (see paragraph 3 on page 192). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to screen for polymorphic or pseudopolymorphic forms of (22E)-(24R)-2-methylene-22-dehydro-1α,24,25-trihydroxy-19-nor-vitamin D3, as disclosed by DeLuca et al.-655, during the therapeutic investigation of (22E)-(24R)-2-methylene-22-dehydro-1α,24,25-trihydroxy-19-nor-vitamin D3, since the compound has pharmaceutical utility as shown by DeLuca et al.-655 and Caira discloses that systematic investigation of a compound to determine whether it is prone to polymorphism, as well as the nature of the polymorphism, is routine practice in pharmaceutical pre-formulation studies. Thus, absent a showing of unexpected results, the instant compound is simply a purified form of the compound disclosed by DeLuca et al.-655.  The mere purity of a product, by itself, does not render the product nonobvious. In particular since the instant purified product has no structural or functional difference from the product produced by DeLuca et al.-655.  See also Ex Parte Blye.  One of skill in the art would have further been motivated to crystallize the compound of DeLuca et al.-655  in order to determine its solubility and dissolution rates, which are invaluable for ensuring correct formulation of the drug.
With regard to claims 2 and 3 these limitations would be an expected property present in the crystalline form obtained by DeLuca et al.-655 in view of Caira because products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
DeLuca et al.-655 further differ from claims 4-8 in that DeLuca et al.-655 do not disclose a method of obtaining the crystalline form of (22E)-(24R)-2-methylene-22-dehydro-1α,24,25-trihydroxy-19-nor-vitamin D3, in particular using ethyl acetate and hexane as crystallization solvents.
Caira  discloses that spontaneous polymorphic transformations mediated by solvents is common (see lines 9 and 10 of the first paragraph in section 2.1 on page 165).   Caira  discloses that research on polymorphism of a new molecular entity normally commences with experimental screening which can indicate the occurrence of more than one crystalline form of the substance (see the first three lines under section 3.1 on page 177).  It is disclosed that frequently recrystallization of the compound from solvents or solvent mixtures spanning a wide polarity range is effective in producing several of the different forms in sufficient quantity for complete characterization by the analytical methods to be discussed.  Most pseudopolymorphs are prepared by crystallization of the parent organic compound from the respective solvent (see section 3.1 on page 177).  It is disclosed that the use of seed crystals to induce crystallization at different supersaturation ratios (see the last three lines of paragraph three on page 170).
Bharucha et al. disclose preparation of crystalline vitamin D3 and Vitamin D3 benzoate wherein the suitable crystallization solvents include common organic solvents such as ethyl acetate and hexane (see entire disclosure, in particular column 3, lines 39-59 and claims).  
Edwards et al. disclose vitamin D compounds and methods of preparation, which includes purification by crystallization (see paragraphs 2-3 on page 4).  The crystallization method may include dissolving the crude product in 2 volumes of ethyl acetate; filtering the crystalline solids, washing with n-hexane and drying overnight (see page 6).   
DeLuca et al.-839 disclose that purification of organic compounds, especially those designated for pharmaceutical use, is of considerable importance (see column 1,lines 19-29).   It is taught that the vitamin D conjugated triene system is not only heat and light-sensitive but is also prone to oxidation, leading to the complex mixture of very polar compounds (see column 2, lines 3-5).  It is disclosed that usually all 1α-hydroxylation procedures require at least one chromatographic purification.  However, even chromatographically purified 1α-hydroxyvitamin D compound do not meet the purity required for therapeutic agents that can be orally, parenterally or transdermally administered (see column 2, lines 15-20).  It is disclosed that hexane which is frequently used for crystallization purposes was found less suitable as a sole solvent of the 1α-hydroxyvitamin D compound 051810, however a mixture of ethyl acetate and hexane was most useful for the crystallization of 051810 (see Summary of Invention, Detailed Description of the Invention, Example 1 and claims 4-12).
Mei et al. disclose preparation of vitamin D3 crystals using organic solvents that include ethyl acetate and normal hexane (see Equivalent Abstract).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to obtain a crystalline form of the compound (22E)-(24R)-2-methylene-22-dehydro-1α,24,25-trihydroxy-19-nor-vitamin D3, as disclosed by DeLuca et al.-655, using recrystallization from suitable solvents, since Caira  discloses that spontaneous polymorphic transformations mediated by solvents is common and Caira disclose that most pseudopolymorphs are prepared by crystallization of the parent organic compound from the respective solvent and that frequently recrystallization of the compound from solvents or solvent mixtures occurs using solvents spanning a wide polarity range.  The skilled artisan would have been motivated to select ethyl acetate and/or hexane as solvents at suitable concentrations, since DeLuca et al. had already shown them to be suitable for use as a solvents in a purification method for (22E)-(24R)-2-methylene-22-dehydro-1α,24,25-trihydroxy-19-nor-vitamin D3.  
The skilled artisan would have further found it obvious to utilize crystalline methods wherein ethyl acetate and hexane are used crystallization solvents, since such solvents were known to be suitable as crystallization solvents for vitamin D compounds as shown by Bharucha et al., Edwards et al., DeLuca et al.-839, and Mei et al.  In particular,  one would be motivated to use a mixture of ethyl acetate and hexane such as in the manner disclosed by DeLuca et al.-839 for vitamin D complexes wherein the sole use of hexane is not suitable.  The skilled artisan would further find it obvious to select a ratio of ethyl acetate and hexane that would give optimum results producing precipitated crystals that are sufficiently large to assure their recovery by filtration or other means.  
The skilled artisan would have further found it obvious to filter the obtained crystals and to utilize the recovered crystals, since filtration is a conventional means of separation in the field of crystallization and the use of seed crystals is sometimes used to induce crystallization at different supersaturation ratios and/or to control the final product crystal size.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699